ON ORDER TO SHOW CAUSE

PER CURIAM.
Appellant, Howard Dale Snipes, appeals the denial of his motion for postconviction relief, filed pursuant to Florida Rule of Criminal Procedure 3.850. After reviewing his filings on appeal, we issued a Spencer1 show cause order directing Snipes to demonstrate why he should not be barred from filing further pro se challenges to his convictions and sentences in this case. Having considered Snipes’ response and finding it to be unpersuasive, we conclude that he is abusing the judicial process and should be barred from further pro se filings.
Therefore, we now prohibit Howard Dale Snipes from filing with this Court any more pro se pleadings concerning Orange County, Ninth Judicial Circuit Court case number 04-CF-9832. The Clerk of this Court is directed not to accept any further pro se filings from Snipes concerning this case. Any additional pleadings regarding this case will be summarily rejected by the Clerk, unless they are filed by a member in good standing of the Florida Bar. See Johnson v. State, 652 So.2d 980, 980 (Fla. 5th DCA 1995) (prohibiting petitioner from-filing further pro se pleadings with this Court after thirteen challenges to conviction and sentence); Isley v. State, 652 So.2d 409, 411 (Fla. 5th DCA 1995) (“Enough is enough.”). The Clerk is further directed to forward a certified copy of this opinion to the appropriate institution for consideration of disciplinary procedures. See § 944.279(1), Fla. Stat. (2010); Simpkins v. State, 909 So.2d 427, 428 (Fla. 5th DCA 2005).
AFFIRMED; future pro se filings PROHIBITED; certified opinion FORWARDED to Department of Corrections.
MONACO, C.J., SAWAYA, and JACOBUS, JJ„ concur.

. State v. Spencer, 751 So.2d 47 (Fla.1999).